United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2813
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Quincy Deron Donnell,                     *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: October 21, 2008
                                 Filed: October 30, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Quincy Deron Donnell appeals his sentence imposed by the district court1
following Donnell’s guilty plea to possessing more than 5 grams of crack cocaine with
intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). Donnell’s counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in calculating Donnell’s advisory
Sentencing Guidelines range.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Donnell’s written plea agreement contains a broad waiver of the right to appeal
his sentence. We enforce the waiver, because Donnell knowingly and voluntarily
entered into both the plea agreement and the appeal waiver, the argument on appeal
falls within the scope of the waiver, and no injustice would result from enforcing it.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the appeal
waiver. Accordingly, we dismiss this appeal. We also grant defense counsel’s motion
to withdraw on condition that counsel inform appellant about the procedures for filing
petitions for rehearing and for certiorari.
                        ______________________________




                                         -2-